         Case 1:21-cr-00138-LGS Document 31 Filed 06/24/21 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York
                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007

                                                     June 24, 2021
BY ECF AND EMAIL
Honorable Lorna G. Schofield
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

                 Re: United States v. John D. McAfee et al., 21 Cr. 138 (LGS)

Dear Judge Schofield:

       The Office of the United States Attorney for the Southern District of New York (this
“Office”) respectfully submits this letter to inform the Court that defendant John David McAfee
was reportedly found dead yesterday in his jail cell in Spain.

        McAfee had been detained in Spain since October 2020 on criminal tax charges filed by
the United States Department of Justice’s Tax Division in the Western District of Tennessee.
Earlier this year, this Office separately unsealed the above-referenced Indictment charging
McAfee and a co-defendant with various fraud conspiracy, wire fraud, and money laundering
conspiracy offenses stemming from fraudulent cryptocurrency promotion schemes, and
commenced the process of requesting that McAfee be extradited from Spain for criminal
prosecution in this case in the Southern District of New York.

        This Office, through other components of the United States Government including the
Justice Department’s Office of International Affairs, is in the process of requesting from Spain a
certificate of death or other proof of McAfee’s death, as well as information about the cause of his
death.

                                              Respectfully submitted,

                                              AUDREY STRAUSS
                                              United States Attorney
                                              Southern District of New York

                                          by: ___/s_____________________________________
                                              Samson Enzer / Elizabeth Hanft / Kiersten Fletcher
                                              Assistant United States Attorneys
                                              212-637-2342 / -2334 / -2238

cc: All Counsel of Record
